COURT OF APPEALS

SECOND DISTRICT OF TEXAS
FORT WORTH
 

NO. 2-05-077-CV
  

   
C.S.C. DRIVERS SERVICE, INC.                                               APPELLANT
  
V.
   
JOE GRUBBS                                                                           APPELLEE
 

 
------------
FROM THE 271ST DISTRICT COURT OF WISE COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We have considered the “Joint Motion To Dismiss Appeal.”   It is the
court's opinion that the motion should be granted; therefore, we dismiss the
appeal.   See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(f).
        Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.
   
   
                                                                  PER CURIAM
 
 
 PANEL D:   HOLMAN, GARDNER and WALKER, JJ.
 DELIVERED: May 26, 2005

 

NOTES


1. See Tex. R. App. P. 47.4.